      Case 2:20-mj-02072-DUTY Document 9 Filed 05/08/20 Page 1 of 2 Page ID #:23


                                                                    !.
                                                                                    FI~LJ
                                                                         CLERK, U.S. r'S?nICTCOURT

 1
2
                                                                                 ~-~                    I
 3                                                                   ;~,
                                                                       FNTRAL DIST        AL~~r~:;'~, d
                                                                                            , ;. ;, .
4
 5
6
 7
 8                          UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    NO.2:20-MJ-02072-DUTY
11
                          Plaintiff,
12
               v.
                                                  ORDER OF DETENTION AFTER
13                                                HEARING
14   JENNIFER MELLOR,
                                                  [Fed.R.Crim.P. 32.1(a)(6);
15                        Defendant.              18 U.5.C. 3143(a)]
16
17
18         The defendant having been arrested in the Central District of California pursuant to a
19   warrant issued by the United States District Court for the Southern District of California for
20   alleged violation ofthe terms and conditions ofthe defendant's supervised release; and
21         The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23         The Court finds that:
24   \\
25   \\
26   \\
27
28

                                                   1
     Case 2:20-mj-02072-DUTY Document 9 Filed 05/08/20 Page 2 of 2 Page ID #:24




 1   A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 2   convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3   3142(b)or(c). This finding is based on the defendant's failure to proffer any evidence to meet
 4   the defendant's burden on this issue; the defendant's history of failures to appear; failures to
 5   comply with previously court ordered drug treatment; and insufficient bond resources;
6          and
 7   B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 8   convincing evidence that the defendant is not likely to pose a danger to the safety of any other
 9   person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based
10   on the defendant's history of substance abuse.
11
12         IT THEREFORE IS ORDERED that the defendant be detained pending the further
13   revocation proceedings.
14
15   DATED: May 8, 2020
16
17
                                                               fit, ~,                    ~1_
18
                                                             KAREN L. TEVENSON
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                   2
